Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.
Claims 1-14, 16-18 and 20-22 are pending. Claims 15 and 19 have been canceled. Claim 22 is new. Claims 13-14 and 16-18 have been withdrawn. Claims 1, 14, and 20 have been amended.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 reciting “a second via hole and the with second single line” in line 6 should be more appropriately “a second via hole and with the second single line”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-12 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “the second signal line is intersected with the first signal line in a direction perpendicular to the base substrate” renders the claim indefinite because based on Applicant’s disclosure, both the first signal lines 110 and the second signal lines 120 run parallel to the surface of the base substrate 101. Neither signal lines 110 and 120 were disclosed to be “in a direction perpendicular to the base substrate”. Therefore, it is unclear how would the second signal line be intersected with the first signal line “in a direction perpendicular to the base substrate” as claimed.
Claim 1 reciting “but the second signal line is not electrically connected with the first signal line through a via hole which is in the first insulating layer and is directly connected with the second signal line” renders the claim indefinite because it is unclear if “a via hole which is in the first insulating layer and is directly connected with the second signal line” required to be present in the claimed structure. The claim appears to recite there exists “a via hole which is in the first insulating layer and is directly connected with the second signal line” as a part of the claimed structure, but that the second signal line is not connected with the first signal line through such via hole. However, as best understood, based on Applicant’s disclosure, there is no explicit support for the existence of such “a via hole which is in the first insulating layer and is directly connected with the second signal line” present in the array substrate. Therefore, the claim limitation renders the claim indefinite because it is unclear if the limitation is positively reciting an element (i.e. the via hole) that is and should be a part of the claimed structure. 

Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach et al. US 2002/0024143 A1 (Or-Bach) in view of O’Brien et al. US 2014/0252644 A1 (O’Brien)

    PNG
    media_image1.png
    695
    1042
    media_image1.png
    Greyscale

In re claim 1, Or-Bach discloses (e.g. FIGs. 1-4 & 25) an array substrate, comprising a base substrate (not shown; see Abstract and ¶ 13) and a first conductive layer M5 (including metal strips 22, ¶ 78), a first via layer (layer including vias 24, ¶ 78), a second conductive layer M6 (including metal strips 12 and 16, ¶ 77), and a third conductive layer M7 (including connections 36, ¶ 80-81) which are sequentially stacked on the base substrate, 
the first conductive layer M5 (¶ 78) comprises a first signal line 22, the second conductive layer M6 (¶ 77) comprises a second signal line 12 and a first connection part 16 which are spaced apart from each other, and the third conductive layer M7 (¶ 81) comprises a second connection part 36 (FIGs. 2 & 4) ; 
the first connection part 16 is electrically connected with the first signal line 22 through a first via hole 24 in the first via layer (FIGs. 1 & 3); 

the second signal line 12 is intersected with the first signal line 22 “in a direction perpendicular to the base substrate” (as best understood, the signal lines are running above the substrate), but the second signal line 12 is not electrically connected with the first signal line 22 through “a via hole which is in the first via layer and is directly connected with the second signal 36 line” (as best understood, the limitation is taught by Or-Bach since none of the first via holes 24 in the first via layer is directly connected with the second signal line 12, see FIG. 3, all via holes 24 are connected to the first connection part 16); and
the first connection part 16 is directly above the vias 24 and extends laterally beyond the vias 24.
Or-Bach teaches a via level comprising vias 24 connecting first conductive layer M5 (first signal line 22) and the second conductive layer M6 (first connection part 16). Or-Bach does not explicitly disclose an insulating layer that insulates the first conductive layer M5 from the second conductive layer M6, and the first connection part 16 is in contact with an upper surface of the first insulating layer.
However, O’Brien teaches (FIG. 7) multiple conductive layers 200,300,400,500 coupled together through inter-level via layers 705,710,715, wherein each via layer include vias embedded in insulating material to provide insulation where there is no via connection (¶ 40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Or-Bach’s multi-level connection structure by surrounding vias 24 with an insulating material to provide electrical insulation two adjacent conductive elements as taught by O’Brien. 
As such, the insulating material surrounding the vias 24 is formed between the first conductive layer M5 (22) and second conductive layer M6 (12,16), and insulates the first 

In re claim 2, Or-Bach discloses (e.g. FIGs. 2 & 4) a second via layer 38 between the second conductive layer M6 (12,16) and the third conductive layer M7 (36), wherein the second connection part 36 is electrically connected with the first connection part 16 through a second via hole 38 and with the second signal line 12 through a third via hole 38, respectively, and the second via hole 38 and the third via hole 38 are in the second via layer. Or-Back does not explicitly disclose the via holes 38 are formed in a second insulating layer. O’Brien teaches inter-level via layers 705,710,715 including vias embedded in insulating material to provide insulation where there is no via connection (¶ 40). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Or-Bach’s multi-level connection structure by surrounding vias 38 with an insulating material to provide electrical insulation two adjacent conductive elements as taught by O’Brien. 

In re claim 3, Or-Bach discloses (e.g. FIGs. 1-4) the first signal line 22 and the second signal line 12 belong to a first power supply line which is configured to provide a power supply voltage; or the first signal line 22 and the second signal line 12 belong to a common electrode line which is configured to provide a common voltage. No specific “power supply line” or “common electrode line” has been claimed that would structurally distinguish over the routing lines 12,22 taught by Or-Bach. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 

In re claim 4, Or-Bach discloses (e.g. FIGs. 2 & 4) the first connection part 16 comprises two sub-connection parts (plural short strips 16 shown), and the two sub-connection parts 16 are respectively at two sides of the second signal line 12 (second signal line 12 being located between two short strips 16).

In re claim 5, Or-Bach discloses (e.g. FIG. 3) the first conductive layer M5 comprises a plurality of first signal lines 22 (see signal lines 22 highlighted in FIG. 2 above) extended in a first direction (East-West direction, ¶ 78), and the second conductive layer M6 comprises a plurality of second signal lines 12 (see signal lines 12 highlighted in FIG. 2 above) extended in a second direction (North-South direction, ¶ 77); the plurality of first signal lines 22 and the plurality of second signal lines 12 overlap each other at overlap positions, respectively, in the direction perpendicular to the base substrate, and the connection structure (formed by 16,36 and associated vias 24,38) is provided at each of the overlap positions; the second direction (North-South direction) intersects the first direction (East-West direction).

In re claim 6, Or-Bach discloses (e.g. FIGs. 1-4) a second via layer 38 between the second conductive layer M6 (12,16) and the third conductive layer M7 (36), wherein both the first connection part 16 and the second signal line 12 are on a side (bottom side) of the second via layer 38 close to the first insulating layer (surround vias 24);
for the connection structure, the second connection part 36 is electrically connected with the first connection part 16 through a second via hole 38 and with second signal line 12 through a third via hole 38, respectively, and the second via hole 38 and the third via hole 38 are in the second via layer. Or-Back does not explicitly disclose the via holes 38 are formed in a second 

In re claim 7, Or-Bach discloses (e.g. FIGs. 1-4) a plurality of sub-pixels (circuit elements in areas defined by intersection lines 12 and 22, ¶ 4) arranged in a plurality of rows along the first direction (East-West direction) and a plurality of columns along the second direction (North-South direction), wherein the plurality of first signal lines 22 and the plurality of second signal lines 12 belong to a first power supply line which is configured to provide a power supply voltage for the plurality of sub-pixels; or the plurality of first signal lines 22 and the plurality of second signal lines 12 belong to a common electrode line which is configured to provide a common voltage for the plurality of sub-pixels. No specific “power supply line” or “common electrode line” has been claimed that would structurally distinguish over the routing lines 12,22 taught by Or-Bach. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

In re claim 10, Or-Bach discloses (e.g. FIGs. 2 & 4) for the connection structure, the first connection part 16 comprises two sub-connection parts (plural short strips 16 shown), and the 

In re claim 11, Or-Bach discloses (e.g. FIGs. 1-4) a plurality of sub-pixels (circuit elements in areas defined by intersection lines 12 and 22, ¶ 4) arranged in a plurality of rows along the first direction (East-West direction) and a plurality of columns along the second direction (North-South direction),  wherein the first conductive layer M5 (22) further comprises a plurality of scan lines (plural other lines 22) extended along the first direction (East-West direction), and the plurality of scan lines 22 are configured to respectively provide scan signals to the plurality of rows of sub-pixels. No specific “scan line” has been claimed that would structurally distinguish over the routing lines 22 taught by Or-Bach. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

In re claim 12, Or-Bach discloses (e.g. FIGs. 1-4) a plurality of sub-pixels (circuit elements in areas defined by intersection lines 12 and 22, ¶ 4) arranged in a plurality of rows along the first direction (East-West direction) and a plurality of columns along the second direction (North-South direction),  wherein the second conductive layer M6 (12,16) further comprises a plurality of data lines (plural other lines 12) extended along the second direction (North-South direction), and the plurality of data lines 12 are configured to respectively provide data signals to the plurality of columns of sub-pixels. No specific “data line” has been claimed 

In re claim 21, Or-Bach discloses (e.g. FIGs. 2 & 4) the second signal line 12 is longer than the first connection part 16 in an extension direction of the second signal line 12.

In re claim 22, Or-Bach discloses (e.g. FIGs. 2 & 4) in the direction perpendicular to the base substrate, the third via hole 38 (see labeled in FIG. 2 annotated above) is at least partially overlapped with the first signal line 22.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Or-Bach and O’Brien as applied to claim 5 above, and further in view of Madurawe US 2004/0214389 A1.
In re claim 8, Or-Bach discloses (e.g. FIGs. 1-4) a plurality of sub-pixels (circuit elements in areas defined by intersection lines 12 and 22, ¶ 4) arranged in a plurality of rows along the first direction (East-West direction) and a plurality of columns along the second direction (North-South direction). Or-Bach further discloses the gate array interconnection are coupled to transistors (¶ 4). Although not specifically stated, the electrically connection between the gate array interconnection and the transistor would connect one of the source or drain electrode of the transistor. 

However, Madurawe discloses using TFT (FIG. 12) instead of bulk silicon transistor to form logic devices allow the device area to remain small (¶ 23, 66). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form use TFT as the transistors for Or-Bach’s gate array device to keep the device size small as taught by Madurawe.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach in view of O’Brien and He et al. US 2017/0207240 A1 (He).
In re claim 20, the combination of Or-Bach and O’Brien teaches an array substrate as explained for claim 1 above. 
Or-Bach discloses the gate array device is employed for constructing logic units (¶ 74). Or-Bach does not explicitly disclose the device is intended to be used in a display panel. 
However, He discloses (e.g. FIGs. 1a-1b) a display panel comprising an array substrate 100, wherein the array substrate 100 comprise a display region A and a driving circuit region B; the driving circuit region B includes a system on chip 30 for driving the display (¶ 48). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Or-Bach’s gate array device as logic units of the chip on a display panel array substrate to facilitate the control of the display as taught by He. Such an implementation is an obvious usage of the Or-Bach’s device, such that a display panel may benefit from Or-Bach’s gate array structure that allows for customization (¶ 12,80).
 

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-12 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815